DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 2/25/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of 12/27/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kent Lembke on 5/4/2022.

The application has been amended as follows: 

Claim 1 should be amended as follows:
Apparatus for depositing an infra-red transmissive, anti-reflection coating, formed from a multi-layered structure comprising at least four alternating layers of germanium and carbon, onto one or more substrates, the apparatus comprising a vacuum chamber, at least first and second magnetron sputtering devices and at least one movable mount for supporting the one or more substrates within the vacuum chamber, the first magnetron sputtering device being configured to sputter germanium towards the at least one mount from a first sputtering target comprising germanium, thereby defining a germanium sputtering zone within the vacuum chamber, the second magnetron sputtering device being configured to sputter carbon towards the at least one mount from a second sputtering target comprising carbon, thereby defining a carbon sputtering zone within the vacuum chamber, and the at least one mount and the at least first and second magnetron sputtering devices being arranged such that, when each substrate is moved through the germanium sputtering zone on the at least one movable mount, germanium is deposited on the said substrate, and when each substrate is moved through the carbon sputtering zone on the at least one movable mount, carbon is deposited on the said substrate, wherein the first and second magnetron sputtering devices and the at least one movable mount are configured to repeat the deposition of germanium and carbon such that the at least four alternating layers of germanium and carbon are formed, wherein the apparatus further comprises at least one plasma processing device configured to direct hydrogen ions towards the mount, thereby defining a plasma hydrogenation zone within the vacuum chamber and resulting in hydrogenation of at least one germanium layer deposited on the said substrate, wherein both the first magnetron sputtering device and the second magnetron sputtering device are pulsed DC magnetron sputtering devices, each configured to pulse the DC electric field, or vary the magnitude and polarity of the DC electric field at a frequency of between 10 kHz to 350 kHz.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Brown (WO 9901277 A1), Veerasamy (US 6461731 B1), Hsiao (US 7086918 B2), and Narasimhan (US 20050006768 A1). Brown teaches an apparatus for depositing a germanium interlayer and a diamond-like carbon layer onto a substrate, wherein the apparatus comprises a vacuum chamber. Brown also teaches that the germanium can be deposited by magnetron sputtering with a pure germanium target and that DLC can be deposited by magnetron sputtering with a carbon target. Brown also teaches a movable substrate holder and that germanium is sputtered on the surface when the substrate is moved through the germanium sputtering zone and carbon is deposited when moving through the carbon sputtering zone. Veerasamy teaches using a plasma source for treatment of DLC layers with hydrogen onto the outermost surface. Hsiao teaches subjecting a cathode layer to H2 plasma treatment prior to deposition of a protective layer, wherein the cathode layer may be germanium. Narasimhan teaches a pulsed magnetron sputtering device with a frequency between 0 and 350 kHz. The aforementioned references fail to explicitly teach the first and second magnetron sputtering devices and the at least one movable mount are configured to repeat the deposition of germanium and carbon such that the at least four alternating layers of germanium and carbon are formed. Additionally, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claim limitations. Therefore, claim 1 is allowed.
Claims 1-5, 7-9, and 29-32 depend on claim 1 and thus are allowable for the same reasons as described above.
Claim 14 contains all limitations that made claim 1 allowable and thus is allowed for the same reasons.
Claims 15-16, 20, 23, and 26-28 depend on claim 14 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797